
  North Macedonia (Republic of) 1991 (rev. 2011)
  
  

  
  Subsequently amended 


Preamble


Taking as the points of departure the historical, cultural, spiritual and statehood heritage of the Macedonian people and their struggle over centuries for national and social freedom as well as for the creation of their own state, and particularly the traditions of statehood and legality of the Krushevo Republic and the historic decisions of the Anti-Fascist Assembly of the People's Liberation of Macedonia, together with the constitutional and legal continuity of the Macedonian state as a sovereign republic within Federal Yugoslavia and the freely manifested will of the citizens of the Republic of Macedonia in the referendum of September 8th, 1991, as well as the historical fact that Macedonia is established as a national state of the Macedonian people, in which full equality as citizens and permanent co-existence with the Macedonian people is provided for Albanians, Turks, Vlachs, Romanies and other nationalities living in the Republic of Macedonia, and intent on:







•
the establishment of the Republic of Macedonia as a sovereign and independent state, as well as a civil and democratic one;






•
the establishment and consolidation of the rule of law as a fundamental system of government;






•
the guaranteeing of human rights, citizens, freedoms and ethnic equality;






•
the provision of peace and a common home for the Macedonian people with the nationalities living in the Republic of Macedonia; and on






•
the provision of social justice, economic wellbeing and prosperity in the life of the individual and the community,




the Assembly of the Republic of Macedonia adopts THE CONSTITUTION OF THE REPUBLIC OF MACEDONIA



I. BASIC PROVISIONS



Article 1


The Republic of Macedonia is a sovereign, independent, democratic and social state.


The sovereignty of the Republic of Macedonia is indivisible, inalienable and nontransferable.



Article 2


Sovereignty in the Republic of Macedonia derives from the citizens and belongs to the citizens.


The citizens of the Republic of Macedonia exercise their authority through democratically elected Representatives, through referendum and through other forms of direct expression.



Article 3


The territory of the Republic of Macedonia is indivisible and inalienable.


The existing borders of the Republic of Macedonia are inviolable.


The borders of the Republic of Macedonia may be changed only in accordance with the Constitution.



Article 4


Citizens of the Republic of Macedonia have citizenship of the Republic of Macedonia.


A subject of the Republic of Macedonia may neither be deprived of citizenship, nor expelled or extradited to another state.


Citizenship of the Republic of Macedonia is regulated by law.



Article 5


The state symbols of the Republic of Macedonia are the coat of arms, the flag and the national anthem.


The coat of arms, the flag and the national anthem of the Republic of Macedonia are adopted by law by a two-thirds majority vote of the total number of Assembly Representatives.



Article 6


The capital of the Republic of Macedonia is Skopje.



Article 7


The Macedonian language, written using its Cyrillic alphabet, is the official language in the Republic of Macedonia.


In the units of local self-government where the majority of the inhabitants belong to a nationality, in addition to the Macedonian language and Cyrillic alphabet, their language and alphabet are also in official use, in a manner determined by law.


In the units of local self-government where there is a considerable number of inhabitants belonging to a nationality, their language and alphabet are also in official use, in addition to the Macedonian language and Cyrillic alphabet, under conditions and in a manner determined by law.



Article 8


The fundamental values of the constitutional order of the Republic of Macedonia are:







•
the basic freedoms and rights of the individual and citizen, recognized in international law and set down in the Constitution;






•
the free expression of national identity;






•
the rule of law;






•
the division of state powers into legislative, executive and judicial;






•
political pluralism and free, direct and democratic elections;






•
the legal protection of property;






•
the freedom of the market and entrepreneurship;






•
humanism, social justice and solidarity;






•
local self-government;






•
proper urban and rural planning to promote a congenial human environment, as well as ecological protection and development; and






•
respect for the generally accepted norms of international law.




Anything that is not prohibited by the Constitution of by law is permitted in the Republic of Macedonia.



II. BASIC FREEDOMS AND RIGHTS OF THE INDIVIDUAL AND CITIZEN



1. Civil and political freedoms and rights



Article 9


Citizens of the Republic of Macedonia are equal in their freedoms and rights, regardless of sex, race, colour of skin, national and social origin, political and religious beliefs, property and social status.


All citizens are equal before the Constitution and law.



Article 10


The human right to life is irrevocable.


The death penalty shall not be imposed on any grounds whatsoever in the Republic of Macedonia.



Article 11


The human right to physical and moral dignity is irrevocable.


Any form of torture, or inhuman or humiliating conduct or punishment, is prohibited.


Forced labour is prohibited.



Article 12


The human right to freedom is irrevocable.


No person’s freedom can be restricted except by a court decision or in cases and procedures determined by law.


Persons summoned, apprehended or detained shall immediately be informed of the reasons for the summons, apprehension or detention and on their rights. They shall not be forced to make a statement. A person has a right to an attorney in police and court procedure.


Persons detained shall be brought before a court as soon as possible, within a maximum period of 24 hours from the moment of detention, and the legality of their detention shall there be decided upon without delay.


Detention may last, by court decision, for a maximum period of 90 days from the day of detention.


Persons detained may, under the conditions determined by law, be released from custody to conduct their defence.



Article 13


A person indicted for an offence shall be considered innocent until his/her guilt is established by a legally valid court verdict.


A person unlawfully detained, apprehended or convicted has a right to legal redress and other rights determined by law.



Article 14


No person may be punished for an offence which had not been declared an offence punishable by law, or by other acts, prior to its being committed, and for which no punishment had been prescribed.


No person may be tried in a court of law for an offence for which he/she has already been tried and for which a legally valid court verdict has already been brought.



Article 15


The right to appeal against individual legal acts issued in a first instance proceedings by a court, administrative body, organization or other institution carrying out public mandates is guaranteed.



Article 16


The freedom of personal conviction, conscience, thought and public expression of thought is guaranteed.


The freedom of speech, public address, public information and the establishment of institutions for public information is guaranteed.


Free access to information and the freedom of reception and transmission of information are guaranteed.


The right of reply via the mass media is guaranteed.


The right to a correction in the mass media is guaranteed.


The right to protect a source of information in the mass media is guaranteed.


Censorship is prohibited.



Article 17


The freedom and confidentiality of correspondence and other forms of communication is guaranteed.


Only a court decision may authorize non-application of the principle of the inviolability of the confidentiality of correspondence and other forms of communication, in cases where it is indispensable to a criminal investigation or required in the interests of the defence of the Republic.



Article 18


The security and confidentiality of personal information are guaranteed. Citizens are guaranteed protection from any violation of their personal integrity deriving from the registration of personal information through data processing.



Article 19


The freedom of religious confession is guaranteed. The right to express one's faith freely and publicly, individually or with others is guaranteed. The Macedonian Orthodox Church and other religious communities and groups are separate from the state and equal before the law. The Macedonian Orthodox Church and other religious communities and groups are free to establish schools and other social and charitable institutions, by way of a procedure regulated by law.



Article 20


Citizens are guaranteed freedom of association to exercise and protect their political, economic, social, cultural and other rights and convictions.


Citizens may freely establish associations of citizens and political parties, join them or resign from them.


The programmes and activities of political parties and other associations of citizens may not be directed at the violent destruction of the constitutional order of the Republic, or at encouragement or incitement to military aggression or ethnic, racial or religious hatred or intolerance.


Military or paramilitary associations which do not belong to the Armed Forces of the Republic of Macedonia are prohibited.



Article 21


Citizens have the right to assemble peacefully and to express public protest without prior announcement or a special license.


The exercise of this right may be restricted only during a state of emergency or war.



Article 22


Every citizen on reaching 18 years of age acquires the right to vote. The right to vote is equal, universal and direct, and is exercised at free elections by secret ballot. Persons deprived of the right to practice their profession by a court verdict do not have the right to vote.



Article 23


Every citizen has the right to take part in the performance of public office.



Article 24


Every citizen has a right to petition state and other public bodies, as well as to receive an answer.


A citizen cannot be called to account or suffer adverse consequences for attitudes expressed in petitions, unless they entail the committing of a criminal offence.



Article 25


Each citizen is guaranteed the respect and protection of the privacy of his/her personal and family life and of his/her dignity and repute.



Article 26


The inviolability of the home is guaranteed.


The right to the inviolability of the home may be restricted only by a court decision in cases of the detection or prevention of criminal offences or the protection of people’s health.



Article 27


Every citizen of the Republic of Macedonia has the right of free movement on the territory of the Republic and freely to chose his/her place of residence. Every citizen has the right to leave the territory of the Republic and to return to the Republic. The exercise of these rights may be restricted by law only in cases where it is necessary for the protection of the security of the Republic, criminal investigation or protection of people’s health.



Article 28


The defence of the Republic of Macedonia is the right and duty of every citizen. The exercise of this right and duty of citizen is regulated by law.



Article 29


Foreign subjects enjoy freedoms and rights guaranteed by the Constitution in the Republic of Macedonia, under conditions regulated by law and international agreements. The Republic guarantees the right of asylum to foreign subjects and stateless persons expelled because of democratic political convictions and activities. Extradition of a foreign subject can be carried out only on the basis of a ratified international agreement and on the principle of reciprocity. A foreign subject cannot be extradited for political criminal offences. Acts of terrorism are not regarded as political criminal offences.



2. Economic, social and cultural rights



Article 30


The right to ownership of property and the right of inheritance are guaranteed. Ownership of property creates rights and duties and should serve the wellbeing of both the individual and the community. No person may be deprived of his/her property or of the rights deriving from it, except in cases concerning the public interest determined by law. If property is expropriated or restricted, rightful compensation not lower than its market value is guaranteed.



Article 31


Foreign subjects in the Republic of Macedonia may acquire the right of ownership of property under conditions determined by law.



Article 32


Everyone has the right to work, to free choice of employment, protection at work and material assistance during temporary unemployment.


Every job is open to all under equal conditions.


Every employee has a right to appropriate remuneration.


Every employee has the right to paid daily, weekly and annual leave. Employees cannot waive this right.


The exercise of the rights of employees and their position are regulated by law and collective agreements.



Article 33


Everyone is obliged to pay tax and other public contributions, as well as to share in the discharge of public expenditure in a manner determined by law.



Article 34


Citizens have a right to social security and social insurance, determined by law and collective agreement.



Article 35


The Republic provides for the social protection and social security of citizens in accordance with the principle of social justice.


The Republic guarantees the right of assistance to citizens who are infirm or unfit for work.


The Republic provides particular protection for invalid persons, as well as conditions for their involvement in the life of the society.



Article 36


The Republic guarantees particular social security rights to veterans of the Anti-Fascist War and of all Macedonian national liberation wars, to war invalids, to those expelled and imprisoned for the ideas of the separate identity of the Macedonian people and of Macedonian statehood, as well as to members of their families without means of material and social subsistence.


The particular rights are regulated by law.



Article 37


In order to exercise their economic and social rights, citizens have the right to establish trade unions. Trade unions can constitute confederations and become members of international trade union organizations.


The law may restrict the conditions for the exercise of the right to trade union organization in the armed forces, the police and administrative bodies.



Article 38


The right to strike is guaranteed. The law may restrict the conditions for the exercise of the right to strike in the armed forces, the police and administrative bodies.



Article 39


Every citizen is guaranteed the right to health care.


Citizens have the right and duty to protect and promote their own health and the health of others.



Article 40


The Republic provides particular care and protection for the family.


The legal relations in marriage, the family and cohabitation are regulated by law.


Parents have the right and duty to provide for the nurturing and education of their children. Children are responsible for the care of their old and infirm parents.


The Republic provides particular protection for parentless children and children without parental care.



Article 41


It is a human right freely to decide on the procreation of children.


The Republic conducts a humane population policy in order to provide balanced economic and social development.



Article 42


The Republic particularly protects mothers, children and minors.


A person under 15 years of age cannot be employed.


Minors and mothers have the right to particular protection at work.


Minors may not be employed in work which is detrimental to their health or morality.



Article 43


Everyone has the right to a healthy environment to live in.


Everyone is obliged to promote and protect the environment.


The Republic provides conditions for the exercise of the right of citizens to a healthy environment.



Article 44


Everyone has a right to education. Education is accessible to everyone under equal conditions. primary education is compulsory and free.



Article 45


Citizens have a right to establish private at schools at all levels of education, with the exception of primary education, under conditions determined by law.



Article 46


The autonomy of universities is guaranteed. The conditions of establishment, performance and termination of the activities of a university are regulated by law.



Article 47


The freedom of scholarly, artistic and other forms of creative work is guaranteed.


Rights deriving from scholarly, artistic or other intellectual creative work are guaranteed.


The Republic stimulates, assists and protects the development of scholarship, the arts and culture.


The Republic stimulates and assists scientific and technological development.


The Republic stimulates and assists technical education and sport.



Article 48


Members of nationalities have a right freely to express, foster and develop their identity and national attributes.


The Republic guarantees the protection of the ethnic, cultural, linguistic and religious identity of the nationalities.


Members of the nationalities have the right to establish institutions for culture and art, as well as scholarly and other associations for the expression, fostering and development of their identity.


Members of the nationalities have the right to instruction in their language in primary and secondary education, as determined by law. In schools where education is carried out in the language of a nationality, the Macedonian language is also studied.



Article 49


The Republic cares for the status and rights of those persons belonging to the Macedonian people in neighbouring countries, as well as Macedonian expatriates, assists their cultural development and promotes links with them.


The Republic cares for the cultural, economic and social rights of the citizens of the Republic abroad.



3. Guarantees of basic freedoms and rights



Article 50


Every citizen may invoke the protection of freedoms and rights determined by the Constitution before the regular courts, as well as before the Constitutional Court of Macedonia, through a procedure based upon the principles of priority and urgency.


Judicial protection of the legality of individual acts of state administration, as well as of other institutions carrying out public mandates, is guaranteed.


A citizen has the right to be informed on human rights and basic freedoms as well as actively to contribute, individually or jointly with others, to their promotion and protection.



Article 51


In the Republic of Macedonia laws shall be in accordance with the Constitution and all other regulations in accordance with the Constitution and law. Everyone is obliged to respect the Constitution and the laws.



Article 52


Laws and other regulations are published before they come into force. Laws and other regulations are published in "The Official Gazette of the Republic of Macedonia" at most seven days after the day of their adoption. Laws come into force on the eighth day after the day of their publication at the earliest, or on the day of publication in exceptional cases determined by the Assembly. Laws and other regulations may not have a retroactive effect, except in cases when this is more favourable for the citizens.



Article 53


Attorneyship is an autonomous and independent public service, providing legal assistance and carrying out public mandates in accordance with the law.



Article 54


The freedoms and rights of the individual and citizen can be restricted only in cases determined by the Constitution.


The freedoms and rights of the individual and citizen can be restricted during states of war or emergency, in accordance with the provisions of the Constitution. The restriction of freedoms and rights cannot discriminate on grounds of sex, race, colour of skin, language, religion, national or social origin, property or social status.


The restriction of freedoms and rights cannot be applied to the right to life, the interdiction of torture, inhuman and humiliating conduct and punishment, the legal determination of punishable offences and sentences, as well as to the freedom of personal conviction, conscience, thought and religious confession.



4. Foundations for economic relations



Article 55


The freedom of the market and entrepreneurship is guaranteed.


The Republic ensures an equal legal position to all parties in the market. The Republic takes measures against monopolistic positions and monopolistic conduct on the market.


The freedom of the market and entrepreneurship san be restricted by law only for reasons of the defence of the Republic, protection of the natural and living environment or public health.



Article 56


All the natural resources of the Republic of Macedonia, the flora and fauna, amenities in common use, as well as the objects and buildings of particular cultural and historical value determined by law, are amenities of common interest for the Republic and enjoy particular protection.


The Republic guarantees the protection, promotion and enhancement of the historical and artistic heritage of the Macedonian people and of the nationalities and the treasures of which it is composed regardless of their legal status.


The law regulates the mode and conditions under which specific items of general interest for the Republic can be ceded for use.



Article 57


The Republic of Macedonia stimulates economic progress and provides for a more balanced spatial and regional development, as well as for the more rapid development of economically underdeveloped regions.



Article 58


Ownership and labour form the basis for management and sharing in decision-making.


Participation in management and decision-making in public institutions and services is regulated by law, on the principles of expertise and competence.



Article 59


Foreign investors are guaranteed the right to the free transfer of invested capital and profits. The rights obtained on the basis of the capital invested may not be reduced by law or other regulations.



Article 60


The National Bank of the Republic of Macedonia is a currency-issuing bank.


The National Bank is autonomous and responsible for the stability of the currency, monetary policy and for the general liquidity of payments in the Republic and abroad.


The organization and work of the National Bank are regulated by law.



III. THE ORGANIZATION OF STATE AUTHORITY



1. The Assembly of the Republic of Macedonia



Article 61


The Assembly of the Republic of Macedonia is a representative body of the citizens and the legislative power of the Republic is vested in it. The organization and functioning of the Assembly are regulated by the Constitution and by the Rules of Procedure.



Article 62


The Assembly of the Republic of Macedonia is composed of 120 to 140 Representatives. The Representatives are elected at general, direct and free elections and by secret ballot. The Representative represents the citizens and makes decisions in the Assembly in accordance with his/her personal convictions. A Representative’s mandate cannot be revoked. The mode and conditions of election of Representatives are regulated by a low adopted by a majority vote of the total number of Representatives.



Article 63


The Representatives for the Assembly are elected for a term of four years. The mandate of Representatives is verified by the Assembly. The length of the mandate is reckoned from the constitutive meeting of the Assembly. Each newly-elected Assembly must hold a constitutive meeting 20 days at the latest after the election was held. The constitutive meeting is called by the President of the Assembly of the previous term. If a constitutive meeting is not called within the time laid down, the Representatives assemble and constitute the Assembly themselves on the twenty-first day after the completion of the elections. Elections for Representatives to the Assembly are held within the last 90 days of the term of the current Assembly, or within 60 days from the day of dissolution of the Assembly.


The term of office of the Representatives to the Assembly can be extended only during states of war or emergency.


Cases where a citizen cannot be elected a Representative, owing to the incompatibility of this office with other public offices or professions already held, are defined by law.


The Assembly is dissolved when more than half of the total number of Representatives vote for dissolution.



Article 64


Representatives enjoy immunity.


A Representative cannot be held to have committed a criminal offence or be detained owing to views he/she has expressed or to the way he/she has voted in the Assembly. A Representative cannot be detained without the approval of the Assembly unless found committing a criminal offence for which a prison sentence of at least five years is prescribed.


The Assembly can decide to invoke immunity for a Representative without his/her request, should it be necessary for the performance of the representative’s office.


Representatives may not be called up for duties in the Armed Forces during the course of their term of office.


A Representative is entitled to remuneration determined by law.



Article 65


A Representative may resign his/her mandate.


The Representative submits his/her resignation in person at a session of the Assembly. The mandate of a Representative terminates if he/she is sentenced for a criminal offence for which a prison sentence of at least five years is prescribed. The Representative can have his/her mandate revoked for committing a criminal offence making him/her unfit to perform the office of a Representative, as well as for absence from the Assembly for longer than 6 months for no justifiable reason. Revocation of the mandate is determined by the Assembly by a two-thirds majority vote of all Representatives.



Article 66


The Assembly is in permanent session.


The Assembly works at meetings.


The meetings of the Assembly are called by the President of the Assembly.


The Assembly adopts the Rules of Procedure by a majority vote of the total number of Representatives.



Article 67


The Assembly elects a President and one or more Vice-Presidents from the ranks of the Representatives by a majority vote of the total number of Representatives.


The President of the Assembly represents the Assembly, ensures the application of the Rules of Procedure and carries out other responsibilities determined by the Constitution and the Rules of Procedure of the Assembly.


The office of the President of the Assembly is incompatible with the performance of other public offices, professions or appointment in a political party.


The President of the Assembly issues notice of the election of Representatives and of the President of the Republic.



Article 68


The Assembly of the Republic of Macedonia







•
adopts and changes the Constitution;






•
adopts laws and gives the authentic interpretation of laws;






•
determines public taxes and fees;






•
adopts the budget and the balance of payments of the Republic;






•
adopts the spatial plan of the Republic;






•
ratifies international agreements;






•
decides on war and peace;






•
makes decisions concerning any changes in the borders of the Republic;






•
makes decisions on association in and disassociation from any form of union or community with other states;






•
issues notice of a referendum;






•
makes decisions concerning the reserves of the Republic;






•
sets up councils;






•
elects the Government of the Republic of Macedonia;






•
elects judges to the Constitutional Court of the Republic of Macedonia;






•
carries out elections and discharges judges;






•
selects, appoints and dismisses other holders of public and other office determined by the Constitution and law;






•
carries out political monitoring and supervision of the Government and other holders of public office responsible to the Assembly;






•
proclaims amnesties; and






•
performs other activities determined by the Constitution. In carrying out the duties within its sphere of competence, the Assembly adopts decisions, declarations, resolutions, recommendations and conclusions.





Article 69


The Assembly may work if its meeting is attended by a majority of the total number of Representatives. The Assembly makes decisions by a majority vote of the Representatives attending, but no less than one-third of the total number of Representatives, in so far as the Constitution does not provide for a qualified majority.



Article 70


The meetings of the Assembly are open to the public.


The Assembly may decide to work without the presence of the public by a two-thirds majority vote of the total number of Representatives.



Article 71


The right to propose adoption of a law is given to every Representative of the Assembly, to the Government of the Republic and to a group of at least 10,000 voters. The initiative for adopting a law may be given to the authorized instances by any citizen, group of citizens, institutions or associations.



Article 72


An interpellation may be made concerning the work of any public office-holder, the Government and any of its members individually, as well as on issues concerning the performance of state bodies. Interpellation may be made by a minimum of five Representatives. All Representatives have the right to ask a Representative's question. The mode and procedure for submitting and debating on an interpellation and Representative's question are regulated by the Rules of Procedure.



Article 73


The Assembly decides on issuing notice of a referendum concerning specific matters within its sphere of competence by a majority vote of the total number of Representatives.


The decision of the majority of voters in a referendum is adopted on condition that more than half of the total number of voters voted.


The Assembly is obliged to issue notice of a referendum if one is proposed by at least 150,000 voters. The decision made in a referendum is binding.



Article 74


The Assembly makes decisions on any change in the borders of the Republic by a two-thirds majority vote of the total number of Representatives.


The decision on any change in the borders of the Republic is adopted by referendum, in so far as it is accepted by the majority of the total number of voters.



Article 75


Laws are declared by promulgation. The promulgation declaring a law is signed by the President of the Republic and the President of the Assembly. The President of the Republic may decide not to sign the promulgation declaring a law. The Assembly reconsiders the law and the President of the Republic is then obliged to sign the promulgation in so far as it is adopted by a majority vote of the total number of Representatives. The President is obliged to sign a promulgation if the law has been adopted by a two-thirds majority vote of the total number of Representatives in accordance with the Constitution.



Article 76


The Assembly sets up permanent and temporary working bodies. The Assembly may set up survey commissions for any domain or any matter of public interest. A proposal for setting up a survey commission may be submitted by a minimum of 20 Representatives. The Assembly sets up a permanent survey commission for the protection of the freedoms and rights of citizens. The findings of the survey commissions form the basis for the initiation of proceedings to ascertain the answerability of public office-holders.



Article 77


The Assembly elects the Public Attorney. The Public Attorney protects the constitutional and legal rights of citizens when violated by bodies of state administration and by other bodies and organizations with public mandates.


The Public Attorney is elected for a term of eight years, with the right to one reelection.


The conditions for election and dismissal, the sphere of competence and the mode of work of the Public Attorney are regulated by law.



Article 78


The Assembly establishes a Council for Inter-Ethnic Relations. The Council consists of the President of the Assembly and two members each from the ranks of the Macedonians, Albanians, Turks, Vlachs and Romanies, as well as two members from the ranks of other nationalities in Macedonia.


The President of the Assembly is President of the Council. The Assembly elects the members of the Council. The Council considers issues of inter-ethnic relations in the Republic and makes appraisals and proposals for their solution. The Assembly is obliged to take into consideration the appraisals and proposals of the Council and to make decisions regarding them.



2. The President of the Republic of Macedonia



Article 79


The President of the Republic Macedonia represents the Republic. The president of the Republic is Commander-in-Chief of the Armed Forces of Macedonia. The President of the Republic exercises his/her rights and duties on the basis and within the framework of the Constitution and laws.



Article 80


The President of the Republic is elected in general and direct elections, by secret ballot, for a term of five years. A person may be elected President of the Republic two times at most. The President of the Republic shall be a citizen of the Republic of Macedonia. A person may be elected President of the Republic if over the age of at least 40 on the day of election. A person may not be elected President of the Republic if, on the day of election, he/she has not been a resident of the Republic of Macedonia for at least ten years within the last fifteen years.



Article 81


A candidate for President of the Republic can be nominated by a minimum of 10,000 voters or at least 30 Representatives. A candidate for President of the Republic is elected if voted by a majority of the total number of voters. If in the first round of voting no candidate wins the majority required, voting in the second round is restricted to the two candidates who have won most votes in the first round.


The second round takes place within 14 days of the termination of voting in the first round. A candidate is elected President if he/she wins a majority of the votes of those who voted, provided more than half of the registered voters voted. If in the second round of voting no candidate wins the required majority of votes, the whole electoral procedure is repeated. If only one candidate is nominated for the post of President of the Republic and he/she does not obtain the required majority of votes in the first round, the whole electoral procedure is repeated.


The election of the President of the Republic takes place within the last 60 days of the term of the previous President. Should the term of office of the President of the Republic be terminated for any reason, the election of a new President takes place within 40 days from the day of termination.


Before taking up office, the President of the Republic makes a solemn declaration before the Assembly of his/her commitment to respect the Constitution and the laws.



Article 82


In case of death, resignation, permanent inability to perform his/her duties, or in case of termination of the mandate in accordance with the provisions of the Constitution, the office of the President of the Republic is carried out by the President of the Assembly until the election of the new President.


Decisions on the applicability of the conditions, for the cessation of office of the President of the Republic are the official duty of the Constitutional Court.


Should the President of the Republic be temporarily unable to perform his/her duties, the President of the Assembly deputizes for him/her.


While the President of the Assembly is performing the office of President of the Republic, he/she takes part in the work of the Assembly without the right to vote.



Article 83


The duty of the President of the Republic is incompatible with the performance of any other public office, profession or appointment in a political party. The President of the Republic is granted immunity. The Constitutional Court decides by a two-thirds majority vote of the total number of judges on any case for withholding immunity and approving of detention for the President of the Republic.



Article 84


The President of the Republic of Macedonia







•
nominates a mandator to constitute the Government of the Republic of Macedonia;






•
appoints and dismisses by decree ambassadors and other diplomatic representatives of the Republic of Macedonia abroad;






•
accepts the credentials and letters of recall of foreign diplomatic representatives;






•
proposes two judges to sit on the Constitutional Court of the Republic of Macedonia;






•
proposes two members of the Republican Judicial Council;






•
appoints three members to the Security Council of the Republic of Macedonia;






•
proposes the members of the Council for Inter-Ethnic Relations;






•
appoints and dismisses other holders of state and public office determined by the Constitution and the law;






•
grants decorations and honours in accordance with the law;






•
grants pardons in accordance with the law; and






•
performs other duties determined by the Constitution.





Article 85


The President of the Republic addresses the Assembly on issues within his/her sphere of competence at least once a year. The Assembly may request the President of the Republic to state an opinion on issues within his/her sphere of competence.



Article 86


The President of the Republic is President of the Security Council of the Republic of Macedonia.


The Security Council of the Republic is composed of the President of the Republic, the President of the Assembly, the Prime Minister, the Ministers heading the bodies of state administration in the fields of security, defence and foreign affairs and three members appointed by the President of the Republic.


The Council considers issues relating to the security and defence of the Republic and makes policy proposals to the Assembly and the Government.



Article 87


The President is held accountable for any violation of the Constitution in exercising his/her rights and duties. The procedure for determining the President of the Republic's answerability is initiated by the Assembly with a two-thirds majority vote of all Representatives. It is the Constitutional Court that decides on the answerability of the President by a two-thirds majority vote of all judges.


If the Constitutional Court considers the president answerable for a violation, his/her mandate is terminated by the force of the Constitution.



3. The Government of the Republic of Macedonia



Article 88


Executive power is vested in the Government of the Republic of Macedonia.


The Government exercises its rights and competence on the basis and within the framework of the Constitution and law.



Article 89


The Government is composed of a prime Minister and Ministers. The Prime Minister and the Ministers cannot be Representatives in the Assembly. The Prime Minister, and Ministers are granted immunity. The Government decides on their immunity. The Prime Minister, Deputy Prime Ministers and Ministers cannot be called up for duties in the Armed Forces.


The office of Prime Minister or Minister is incompatible with any other public office or profession. The organization and mode of working of the Government are regulated by law.



Article 90


The President of the Republic of Macedonia is obliged, within 10 days of the constitution of the Assembly, to entrust the mandate for constituting the Government to a candidate from the party or parties which has/have a majority in the Assembly.


Within 20 days from the day of being entrusted with the mandate, the mandator submits a programme to the Assembly and proposes the composition of the Government.


The Government is elected by the Assembly on the proposal of the mandator and on the basis of the programme by a majority vote of the total number of Representatives.



Article 91


The Government of the Republic of Macedonia







•
determines the policy of carrying out the laws and other regulations of the Assembly and is responsible for their execution;






•
proposes laws, the budget of the Republic and other regulations adopted by the Assembly;






•
proposes a spatial plan of the Republic;






•
proposes decisions concerning the reserves of the Republic and sees to their execution;






•
adopts bylaws and other acts for the execution of laws;






•
lays down principles on the internal organization and work of the Ministries and other administrative bodies, directing and supervising their work;






•
provides appraisals of drafts of laws and other acts submitted to the Assembly by other authorized bodies;






•
decides on the recognition of states and governments;






•
establishes diplomatic and consular relations with other states;






•
makes decisions on opening diplomatic and consular offices abroad;






•
proposes the appointment of ambassadors and Representatives of the Republic of Macedonia abroad and appoints chiefs of consular offices;






•
proposes the Public Prosecutor;






•
appoints and dismisses holders of public and other office determined by the Constitution and laws; and






•
performs other duties determined by the Constitution and law.





Article 92


The Government and each of its members are accountable to the Assembly.


The Assembly may take a vote of no-confidence in the Government.


A vote of no-confidence in the Government may be initiated by a minimum of 20 Representatives. The vote of no-confidence in the Government is taken after three days have elapsed from the day of its proposal. Another vote of no-confidence in the Government may not be proposed before 90 days have elapsed since the last such vote, unless proposed by a majority of all Representatives. A vote of no-confidence in the Government is adopted by a majority vote of all the Representatives. If a vote of no-confidence in the Government is passed, the Government is obliged to submit its resignation.



Article 93


The Government itself has the right to raise the question of confidence before the Assembly.


The Government has the right go submit its resignation. The resignation of the Prime Minister, his/her death or permanent inability to perform his/her duties entail the resignation of the Government. The Government ceases its term of office when the Assembly is dissolved. When a vote of no-confidence in the Government has been passed, it has submitted its resignation, or its term of office has ceased owing to the dissolution of the Assembly, the same Government remains on duty until the election of a new Government.



Article 94


A member of the Government has the right to submit his/her resignation. The Prime Minister may propose the dismissal of a member of the Government. The Assembly decides on the proposal for the dismissal of a member of the Government at its first meeting following the proposal. If the Prime Minister dismisses more than one-third of the initial composition of the Government, the Assembly follows the same procedure as for the election of a new Government.



Article 95


The state administration consists of Ministries and other administrative bodies and organizations determined by law. Political organization and activities within bodies of state administration are prohibited. The organization and work of the bodies of state administration are regulated by a law to be adopted by a two-thirds majority vote of all Representatives.



Article 96


The bodies of state administration perform the duties within their sphere of competence autonomously and on the basis and within the framework of the Constitution and laws, being accountable for their work to the Government.



Article 97


The bodies of state administration in the fields of defence and the police are to be headed by civilians who have been civilians for at least three years before their election to these offices.



4. The Judiciary



Article 98


Judiciary power is exercised by courts. Courts are autonomous and independent. Courts judge on the basis of the Constitution and laws and international agreements ratified in accordance with the Constitution. There is one form of organization for the judiciary. Emergency courts are prohibited. The types of courts, their spheres of competence, their establishment, abrogation, organization and composition, as well as the procedure they follow are regulated by a law adopted by a majority vote of two-thirds of the total number of Representatives.



Article 99


A judge is elected without restriction of his/her term of office. A judge cannot be transferred against his/her will.


A judge is discharged







•
if he/she so requests;






•
if he/she permanently loses the capability of carrying out a judge’s office, which is determined by the Republican Judicial Council;






•
if he/she fulfills the conditions for retirement;






•
if he/she is sentenced for a criminal offence to a prison term of a minimum of six months;






•
owing to a serious disciplinary offence defined in law, making him/her unsuitable to perform a judge’s office as decided by the Republican Judicial Council; and






•
owing to unprofessional and unethical performance of a judge’s office, as decided by the Republican Judicial Council in a procedure regulated by law.





Article 100


Judges are granted immunity. The Assembly decides on the immunity of judges. The performance of a judge’s office in incompatible with other public office, profession or membership in a political party. Political organization and activity in the judiciary is prohibited.



Article 101


The Supreme Court of the Republic of Macedonia is the highest court in the Republic, providing uniformity in the implementation of the laws by the courts.



Article 102


Court hearings and the passing of verdicts are public. The public can be excluded in cases determined by law.



Article 103


The court tries cases in council. The law determines cases in which a judge can sit alone. Jury judges take part in a trial in cases determined by law. Jury judges cannot be held answerable for their opinions and decisions concerning their verdict.



Article 104


The Republican Judicial Council is composed of seven members. The Assembly elects the members of the Council. The members of the Council are elected from the ranks of outstanding members of the legal profession for a term of six wears with the right to one reelection. Members of the Republican Judicial Council are granted immunity. The Assembly decides on their immunity. The office of a member of the Republican Judicial Council is incompatible with the performance of other public offices, professions or membership in political parties.



Article 105


The Republican Judicial Council







•
proposes to the Assembly the election and discharge of judges and determines proposals for the discharge of a judge’s office in cases laid down in the Constitution;






•
decides on the disciplinary answerability of judges;






•
assesses the competence and ethics of judges in the performance of their office; and






•
proposes two judges to sit on the Constitutional Court of the Republic of Macedonia.





5. The Public Prosecutor’s Office



Article 106


The Public Prosecutor's Office is a single and autonomous state body carrying out legal measures against persons who have committed criminal and other offences determined by law, it also performs other duties determined by law. The Public Prosecutor's Office carries out its duties on the basis of and within the framework of the Constitution and law. The Public Prosecutor is appointed by the Assembly for a term of six years and is discharged by the Assembly.



Article 107


The Public Prosecutor is granted immunity. The Assembly decides on his/her immunity. The office of the Public Prosecutor is incompatible with the performance of any other public office, profession or membership in a political party.



IV. THE CONSTITUTIONAL COURT OF THE REPUBLIC OF MACEDONIA



Article 108


The Constitutional Court of the Republic of Macedonia is a body of the Republic protecting constitutionality and legality.



Article 109


The Constitutional Court of the Republic of Macedonia is composed of nine judges. The Assembly elects the judges to the Constitutional Court by a majority vote of the total number of Representatives. The term of office of the judges is nine years without the right to reelection. The Constitutional Court elects a President from its own ranks for a term of three years without the right to reelection. Judges of the Constitutional Court are elected from the ranks of outstanding members of the legal profession.



Article 110


The Constitutional Court of the Republic of Macedonia







•
decides on the conformity of laws with the Constitution;






•
decides on the conformity of collective agreements and other regulations with the Constitution and laws;






•
protects the freedoms and rights of the individual and citizen relating to the freedom of conviction, conscience, thought and public expression of thought, political association and activity as well as to the prohibition of discrimination among citizens on the ground of sex, race, religion or national, social or political affiliation;






•
decides on conflicts of competency among holders of legislative, executive and judicial offices;






•
decides on conflicts of competency among Republic bodies and units of local self-government;






•
decides on the answerability of the President of the Republic;






•
decides on the constitutionality of the programmes and statutes of political parties and associations of citizens; and






•
decides on other issues determined by the Constitution.





Article 111


The office of judge of the Constitutional Court is incompatible with the performance of other public office, profession or membership in a political party. Judges of the Constitutional Court are granted immunity. The Constitutional Court decides on their immunity. Judges of the Constitutional Court cannot be called up for duties in the Armed Forces. The office of a judge of the Constitutional Court ceases when the incumbent resigns. A judge of the Constitutional Court shall be discharged from office if sentenced for a criminal offence to unconditional imprisonment of a minimum of six months, or if he/she permanently loses the capability of performing his/her office, as determined by the Constitutional Court.



Article 112


The Constitutional Court shall repeal or invalidate a law if it determines that the law does not conform to the Constitution. The Constitutional Court shall repeal or invalidate a collective agreement, other regulation or enactment, statute or programme of a political party or association, if it determines that the same does not conform to the Constitution or law. The decisions of the Constitutional Court are final and executive.



Article 113


The mode of work and the procedure of the Constitutional Court are regulated by an enactment of the Court.



V. LOCAL SELF-GOVERNMENT



Article 114


The right of citizens to local self-government is guaranteed. Municipalities are units of local self-government.


Within municipalities forms of neighbourhood self-government may be established.


Municipalities are financed from their own sources of income determined by law as well as by funds from the Republic.


Local self-government is regulated by a law adopted by a two-thirds majority vote of the total number of Representatives.



Article 115


In units of local self-government, citizens directly and through representatives participate in decision-making on issues of local relevance particularly in the fields of urban planning, communal activities, culture, sport, social security and child care, preschool education, primary education, basic health care and other fields determined by law.


The municipality is autonomous in the execution of its constitutionally and legally determined spheres of competence; supervision of the legality of its work is carried out by the Republic. The carrying out of specified matters can by law be entrusted to the municipality by the Republic.



Article 116


The territorial division of the Republic and the area administered by each municipality are defined by law.



Article 117


The City of Skopje is a particular unit of local self-government the organization of which is regulated by law. In the City of Skopje, citizens directly and through representatives participate in decision-making on issues of relevance for the City of Skopje particularly in the field of urban planning, communal activities, culture, sport, social security and child care, preschool education, primary education, basic health care and other fields determined by law. The City of Skopje is financed from its own sources of income determined by law, as well as by funds from the Republic.


The City is autonomous in the execution of its constitutionally and legally determined spheres of competence; supervision of the legality of its work is carried out by the Republic.


By law, the Republic can entrust the carrying out of specified matters to the City.



VI. INTERNATIONAL RELATIONS



Article 118


The international agreements ratified in accordance with the Constitution are part of the internal legal order and cannot be changed by law.



Article 119


International agreements are concluded in the name of the Republic of Macedonia by the President of the Republic of Macedonia.


International agreements may also be concluded by the Government of the Republic of Macedonia, when it is so determined by law.



Article 120


A proposal for association in a union or community with other states or for dissociation from a union or community with other states may be submitted by the President of the Republic, the Government or by at least 40 Representatives.


The proposal for association in or dissociation from a union or community with other states is accepted by the Assembly by a two-thirds majority vote of the total number of Representatives.


The decision of association in or dissociation from a union or community is adopted if it is upheld in a referendum by the majority of the total number of voters in the Republic.



Article 121


A decision of association or dissociation concerning membership in international organizations is adopted by the Assembly by a majority vote of the total number of Representatives of the Assembly and proposed by the President of the Republic, the Government or at least 40 Representatives of the Assembly.



VII. THE DEFENCE OF THE REPUBLIC AND STATES OF WAR AND EMERGENCY



Article 122


The Armed Forces of the Republic of Macedonia protect the territorial integrity and independence of the Republic. The defence of the Republic is regulated by a law adopted by a two-thirds majority vote of the total number of Representatives.



Article 123


No person is authorized to recognize occupation of the Republic of Macedonia or of part thereof.



Article 124


A state of war exists when direct danger of military attack on the Republic is impending, or when the Republic is attacked, or war is declared on it. A state of war is declared by the Assembly by a two-thirds majority vote of the total number of Representatives of the Assembly, on the proposal of the President of the Republic, the Government or at least 30 Representatives. If the Assembly cannot meet, the decision on the declaration of a state of war is made by the President of the Republic who submits it to the Assembly for confirmation as soon as it can meet.



Article 125


A state of emergency exists when major natural disasters or epidemics take place. A state of emergency on the territory of the Republic of Macedonia or on part thereof is determined by the Assembly on a proposal by the President of the Republic, the Government or by at least 30 Representatives.


The decision to establish the existence of a state of emergency is made by a two-thirds majority vote of the total number of Representatives and can remain in force for a maximum of 30 days.


If the Assembly cannot meet, the decision to establish the existence of a state of emergency is made by the President of the Republic, who submits it to the Assembly for confirmation as soon as it can meet.



Article 126


During a state of war or emergency, the Government, in accordance with the Constitution and law, issues decrees with the force of law. The authorization of the Government to issue decrees with the force of law lasts until the termination of the state of war or emergency, on which the Assembly decides.



Article 127


During the state of war, if the Assembly cannot meet, the President of the Republic may appoint and discharge the Government, as well as appoint or dismiss officials whose election is within the sphere of competence of the Assembly.



Article 128


The mandate of the judges of the Constitutional Court of Macedonia, as well as members of the Republican Judicial Council is extended for the duration of the state of war or emergency.



VIII. CHANGES IN THE CONSTITUTION



Article 129


The Constitution of the Republic of Macedonia can be changed or supplemented by constitutional amendments.



Article 130


A proposal to initiate a change in the Constitution in the Republic of Macedonia may be made by the President of the Republic, by the Government, by at least 30 Representatives, or by 150,000 citizens.



Article 131


The decision to initiate a change in the Constitution is made by the Assembly by a two-thirds majority vote of the total number of Representatives. The draft amendment to the Constitution is confirmed by the Assembly by a majority vote of the total number of Representatives and then submitted to public debate. The decision to change the Constitution is made by the Assembly by a two-thirds majority vote of the total number of Representatives. The change in the Constitution is declared by the Assembly.



IX. TRANSITIONAL AND FINAL CLAUSES



Article 132


Time of residence in other republics in the Socialist Federative Republic of Yugoslavia is also included in the time span specified in Article 80, Paragraph 5.



Article 133


A Constitution Act shall be adopted for the implementation of the Constitution. The Constitution Act is adopted by a two-thirds majority vote of the total number of Representatives. The Constitution Act is declared by the Assembly and comes into force simultaneously with the declaration of the Constitution.



Article 134


This Constitution comes into force on the day it is declared in the Assembly of the Republic of Macedonia.



X. AMENDMENTS TO THE CONSTITUTION OF THE REPUBLIC OF MACEDONIA



AMENDMENT I




1. The Republic of Macedonia has no territorial pretensions towards any neighboring state.




2. The borders of the Republic of Macedonia can only be changed in accordance with the Constitution and on the principle of free will, as well as in accordance with generally accepted international norms.




3. Clause 1. of this Amendment is an Addendum to Article 3 of the Constitution of the Republic of Macedonia. Clause 2. replaces Paragraph 3 of the same Article.



AMENDMENT II




1. In the exercise of this concern the Republic will not interfere in the sovereign rights of other states or in their internal affairs.




2. This Amendment is an Addendum to Paragraph 1 of Article 49 of the Constitution of the Republic of Macedonia.


These Amendments are an integral part of the Constitution of the Republic of Macedonia and came into force on the day they were promulgated, on January 6th, 1992.



AMENDMENT III




1. Detention until the indictment may last, by a court decision, for a maximum period of 180 days from the day of detention. After the indictment, detention may be prolonged or determined by a competent court in case and in procedure prescribed by law.




2. This amendment replaces Paragraph 5 of Article 12 of the Constitution.



AMENDMENT IV




1. The citizens of the Republic of Macedonia, the Macedonian people, as well as citizens living within its borders who are part of the Albanian people, the Turkish people, the Vlach people, the Serbian people, the Romany people, the Bosniak people and others taking responsibility for the present and future of their fatherland, aware of and grateful to their predecessors for their sacrifice and dedication in their endeavours and struggle to create an independent and sovereign state of Macedonia, and responsible to future generations to preserve and develop everything that is valuable from the rich cultural inheritance and coexistence within Macedonia, equal in rights and obligations towards the common good—the Republic of Macedonia—in accordance with the tradition of the Krushevo Republic and the decisions of the Antifascist People’s Liberation Assembly of Macedonia, and the Referendum of September 8, 1991, have decided to establish the Republic of Macedonia as an independent, sovereign state, with the intention of establishing and consolidating the rule of law, guaranteeing human rights and civil liberties, providing peace and coexistence, social justice, economic well-being and prosperity in the life of the individual and the community, and, in this regard, through their representatives in the Assembly of the Republic of Macedonia, elected in free and democratic elections, adopt . . . .




2. Item 1 of this amendment replaces the Preamble of the Constitution of the Republic of Macedonia.



AMENDMENT V




1. The Macedonian language, written using its Cyrillic alphabet, is the official language throughout the Republic of Macedonia and in the international relations of the Republic of Macedonia.


Any other language spoken by at least 20 percent of the population is also an official language, written using its alphabet, as specified below.


Any official personal documents of citizens speaking an official language other than Macedonian shall also be issued in that language, in addition to the Macedonian language, in accordance with the law.


Any person living in a unit of local self-government in which at least 20 percent of the population speaks an official language other than Macedonian may use that official language to communicate with the regional office of the central government with responsibility for that municipality; such an office shall reply in that language in addition to Macedonian. Any person may use any official language to communicate with a main office of the central government, which shall reply in that language in addition to Macedonian.


In the organs of the Republic of Macedonia, any official language other than Macedonian may be used in accordance with the law.


In the units of local self-government where at least 20 percent of the population speaks a particular language, that language and its alphabet shall be used as an official language in addition to the Macedonian language and the Cyrillic alphabet. With respect to languages spoken by less than 20 percent of the population of a unit of local self-government, the local authorities shall decide on their use in public bodies.




2. This amendment replaces Article 7 of the Constitution of the Republic of Macedonia.



AMENDMENT VI




1. Equitable representation of persons belonging to all communities in public bodies at all levels and in other areas of public life;




2. Item 1 of this amendment is an addition to line 2 of Article 8 of the Constitution of the Republic of Macedonia.



AMENDMENT VII




1. The Macedonian Orthodox Church, as well as the Islamic Religious Community in Macedonia, the Catholic Church, Evangelical Methodist Church, the Jewish Community and other Religious communities and groups are separate from the state and equal before the law.




2. The Macedonian Orthodox Church, as well as the Islamic Religious Community in Macedonia, the Catholic Church, Evangelical Methodist Church, the Jewish Community and other Religious communities and groups are free to establish schools and other social and charitable institutions, by way of a procedure regulated by law.




3. Item 1 of this amendment replaces paragraph 3 of Article 19 and Item 2 replaces paragraph 4 of Article 19 of the Constitution of the Republic of Macedonia.



AMENDMENT VIII




1. Members of communities have a right freely to express, foster and develop their identity and community attributes, and to use their community symbols.


The Republic guarantees the protection of the ethnic, cultural, linguistic and religious identity of all communities.


Members of communities have the right to establish institutions for culture, art, science and education, as well as scholarly and other associations for the expression, fostering and development of their identity.


Members of communities have the right to instruction in their language in primary and secondary education, as determined by law. In schools where education is carried out in another language, the Macedonian language is also studied.




2. This amendment replaces Article 48 of the Constitution of the Republic of Macedonia.



AMENDMENT IX




1. The Republic guarantees the protection, promotion and enhancement of the historical and artistic heritage of Macedonia and all communities in Macedonia and the treasures of which it is composed, regardless of their legal status.




2. Item 1 of this amendment replaces paragraph 2 Article 56 of the Constitution of the Republic of Macedonia.



AMENDMENT X




1. The Assembly can take a decision if its meeting is attended by a majority of the total number of Representatives. The assembly makes decisions by a majority vote of the Representatives attending, but no less than one-third of the total number of Representatives, in so far as the Constitution does not provide for a qualified majority.




2. For laws that directly affect culture, use of language, education, personal documentation, and use of symbols, the Assembly makes decisions by a majority vote of the Representatives attending, within which there must be a majority of the votes of the Representatives attending who belong to communities not in the majority in the population of Macedonia. In the event of a dispute within the Assembly regarding the application of this provision, the Committee on Inter-Community Relations shall resolve the dispute.




3. This amendment replaces Article 69 of the Constitution of the Republic of Macedonia.



AMENDMENT XI




1. The Assembly elects the Public Attorney by a majority vote of the total number of Representatives, within which there must be a majority of the votes of the total number of Representatives who belong to communities not in the majority in the population of Macedonia.




2. The Public Attorney protects the constitutional rights and legal rights of citizens when these are violated by bodies of state administration and by other bodies and organizations with public mandates. The Public Attorney shall give particular attention to safeguarding the principles of non-discrimination and equitable representation of communities in public bodies at all levels and in other areas of public life.




3. Item 1 of this amendment replaces paragraph 1 of Article 77, and Item 2 is added to paragraph 2 of Article 77 of the Constitution of the Republic of Macedonia.



AMENDMENT XII




1. The Assembly shall establish a Committee for Inter-Community Relations.


The Committee consists of 19 members of whom 7 members each are from the ranks of the Macedonians and Albanians within the Assembly, and a member each from among the Turks, Vlachs, Romas, Serbs and Bosniaks. If one of the communities does not have representatives, the Public Attorney, after consultation with relevant representatives of those communities, shall propose the remaining members of the Committee.


The Assembly elects the members of the Committee.


The Committee considers issues of inter-community relations in the Republic and makes appraisals and proposals for their solution.


The Assembly is obliged to take into consideration the appraisals and proposals of the Committee and to make decisions regarding them.


In the event of a dispute among members of the Assembly regarding the application of the voting procedure specified in Article 69(2), the Committee shall decide by a majority vote whether the procedure applies.




2. Item 1 of this amendment replaces Article 78 of the Constitution of the Republic of Macedonia and line 7 of Article 84 is deleted.



AMENDMENT XIII




1. In appointing the three members, the President shall ensure that the Security Council as a whole equitably reflects the composition of the population of Macedonia.




2. Item 1 of this amendment is added to paragraph 2 of Article 86 of the Constitution of the Republic of Macedonia.



AMENDMENT XIV




1. Three of the members shall be elected by a majority vote of the total number of Representatives, within which there must be a majority of the votes of the total number of Representatives who belong to the communities not in the majority in the population of Macedonia.




2. This amendment is added to paragraph 2 of Article 104 of the Constitution of the Republic of Macedonia.



AMENDMENT XV




1. The Assembly elects the judges of the Constitutional Court. The Assembly elects six of the judges to the Constitutional Court by a majority vote of the total number of Representatives. The Assembly elects three of the judges by a majority vote of the total number of Representatives, within which there must be a majority of the votes of the total number of Representatives who belong to the communities not in the majority in the population of Macedonia. The term of office of the judges is nine years without the right to re-election.




2. This amendment replaces paragraph 2 of Article 109 of the Constitution of the Republic of Macedonia.



AMENDMENT XVI




1. Local self-government is regulated by a law adopted by a two-thirds majority vote of the total number of Representatives, within which there must be a majority of the votes of the total number of Representatives who belong to the communities not in the majority in the population of Macedonia. The laws on local finances, local elections, boundaries of municipalities, and the city of Skopje shall be adopted by a majority vote of the Representatives attending, within which there must be a majority of the votes of the Representatives attending who belong to the communities not in the majority in the population of Macedonia.




2. This amendment replaces paragraph 5 of Article 114 of the Constitution of the Republic of Macedonia.



AMENDMENT XVII




1. In units of local self-government, citizens directly and through representatives participate in decision-making on issues of local relevance particularly in the fields of public services, urban and rural planning, environmental protection, local economic development, local finances, communal activities, culture, sport, social security and child care, education, health care and other fields determined by law.




2. In the city of Skopje the citizens directly and through representatives participate in decision-making on issues of relevance to the city of Skopje, particularly in the fields of public services, urban and rural planning, environmental protection, local economic development, local finances, communal activities, culture, sport, social security and child care, education, health care and other fields determined by law.




3. Item 1 of this amendment replaces paragraph 1 of Article 115 of the Constitution of the Republic of Macedonia, and Item 2 replaces paragraph 2 of Article 117 of the Constitution of the Republic of Macedonia.



AMENDMENT XVIII




1. A decision to amend the Preamble, the articles on local self-government, Article 131, any provision relating to the rights of members of communities, including in particular Articles 7, 8, 9, 19, 48, 56, 69, 77, 78, 86, 104 and 109, as well as a decision to add any new provision relating to the subject-matter of such provisions and articles, shall require a two-thirds majority vote of the total number of Representatives, within which there must be a majority of the votes of the total number of Representatives who belong to the communities not in the majority in the population of Macedonia.




2. With this amendment a new paragraph is added to paragraph 4 of Article 131 of the Constitution of the Republic of Macedonia.



AMENDMENT XIX




1. The freedom and inviolability of correspondence and other forms of communication is guaranteed.


Only a court decision may, under conditions and in procedure prescribed by law, authorise non-application of the principle of inviolability of correspondence and other forms of communication, in cases where it is indispensable to preventing or revealing criminal acts, to a criminal investigation or where required in the interests of security and defence of the Republic.




2. This amendment replaces Article 17 of the Constitution of the Republic of Macedonia.


Pursuant to Article 131, paragraph 5 of the Constitution of the Republic of Macedonia, the Assembly of the Republic of Macedonia, at its session held on 7 December 2005 adopted the following


DECISION FOR PROCLAMATION OF THE AMENDMENTS XX, XXI, XXII, XXIII, XXIV, XXV, XXVI, XXVII, XXVIII, XXIX AND XXX TO THE CONSTITUTION OF THE REPUBLIC OF MACEDONIA


The amendments XX, XXI, XXII, XXIII, XXIV, XXV, XXVI, XXVII, XXVIII, XXIX and XXX to the Constitution of the Republic of Macedonia are hereby proclaimed,


Which the Assembly of the Republic of Macedonia adopted at its session held on 7 December 2005.


THE ASSEMBLY OF THE REPUBLIC OF MACEDONIA


No. 07-4542/1


PRESIDENT OF THE ASSEMBLY OF THE REPUBLIC OF MACEDONIA


7 December 2005


Skopje


designed by Ljupco Jordanovski, PhD


That the copy is true to the original is certified by: DEPUTY-SECRETARY GENERAL OF THE ASSEMBLY OF THE REPUBLIC OF MACEDONIA Felek Kasami


AMENDMENTS XX, XXI, XXII, XXIII, XXIV, XXV, XXVI, XXVII, XXVIII, XXIX AND XXX TO THE CONSTITUTION OF THE REPUBLIC OF MACEDONIA


These Amendments are an integral part of the Constitution of the Republic of Macedonia and shall enter into force on the day of their promulgation.



AMENDMENT XX




1. For offences determined by law, sanction may be imposed, by a state administration body, organization and any other institution carrying public mandates.


Court protection is guaranteed against final verdict for an offence, under conditions and procedure determined by law.




2. This amendment is an addendum to Article 13 of the Constitution of the Republic of Macedonia.



AMENDMENT XXI




1. The right to appeal against verdicts in first instance proceedings by a court is guaranteed.


The right to appeal or any other legal protection against individual legal acts adopted in first instance proceedings by an administration body, organization and any other institution carrying public mandates shall be determined by law.




2. This amendment replaces Article 15 of the Constitution of the Republic of Macedonia.



AMENDMENT XXII




1. Proposes two members of the Judicial Council of the Republic of Macedonia.




2. This amendment replaces line 5, Article 84 of the Constitution of the Republic of Macedonia.



AMENDMENT XXIII




1. The Prime Minister is granted immunity. The Assembly decides on his or her immunity.




2. This amendment replaces paragraph 3 of Article 89 of the Constitution of the Republic of Macedonia.



AMENDMENT XXIV




1. Proposes the Public Prosecutor of the Republic of Macedonia having previously obtained opinion by the Council of Public Prosecutors.




2. This amendment replaces line 12 of Article 91 of the Constitution of the Republic of Macedonia.



AMENDMENT XXV




1. Judiciary power is exercised by courts. Courts are autonomous and independent. Courts judge on the basis of the Constitution and laws and international agreements ratified in accordance with the Constitution. Emergency courts are prohibited. The types of courts, their spheres of competence, their establishment, abrogation, organization and composition, as well as the procedure they follow are regulated by a law adopted by a of two-thirds majority vote of the total number of MP's.




2. Clause 1 of this amendment replaces Article 98 of the Constitution of the Republic of Macedonia.



AMENDMENT XXVI




1. The term of office of a judge ceases







•
if he/she so requests;






•
if he/she permanently loses the capability of carrying out a judge 's office, which is determined by the Judicial Council of the Republic of Macedonia;






•
if he/she fulfils the conditions for retirement;






•
if he/she is sentenced for a criminal offence to a prison term of a minimum of six months;






•
if he/she is elected or appointed to another public office, except when his/her judicial function rests under conditions determined by law;




A judge is discharged







•
when he/she commits a serious disciplinary offense which makes him/her unsuitable to perform a judge 's office prescribed by law; and






•
he/she performs her judicial duty unprofessionally and unethically under conditions stipulated by law.






2. Clause 1 of this amendment replaces paragraph 3 of Article 99 of the Constitution of the Republic of Macedonia.



AMENDMENT XXVII




1. A judge shall not be held responsible for an opinion given in the process of rendering a court decision. A judge shall not be detained without the consent of the Judicial Council, except when caught in committing a criminal act for which a prison sentence of at least five years is prescribed.




2. The judicial function is incompatible with membership in a political party or with another public function or profession determined by law.




3. Clause 1 of this amendment replaces paragraph 2 of Article 100 of the Constitution of the Republic of Macedonia, and clause 2 of this amendment replaces paragraph 3 of Article 100 of the Constitution of the Republic of Macedonia.



AMENDMENT XXVIII




1. The Judicial Council of the Republic of Macedonia is an independent and autonomous institution of the judiciary.


The Council shall ensure and guarantee the independence and the autonomy of the judiciary. The Judicial Council is composed of fifteen members. The President of the Supreme Court of the Republic of Macedonia and the Minister of Justice are ex officio members of the Judicial Council. Eight members of the Council are elected by the judges from their own ranks. Three of them shall belong to the communities that are not majority in the Republic of Macedonia, insuring that equitable representation of citizens belonging to all communities shall be observed. Three members of the Council are elected by the Assembly of the Republic of Macedonia with majority votes of the total number of MP's, and with majority votes from the total number of MP's who belong to the communities that are not majority in the Republic of Macedonia. Two members of the Council are proposed by the President of the Republic of Macedonia and are elected by the Assembly of the Republic of Macedonia, and one of them shall belong to the communities that are not majority in the Republic of Macedonia.


The members of the Council elected by the Assembly of the Republic of Macedonia, on a proposal of the President of the Republic of Macedonia shall be from among University law professors, lawyers and other prominent jurists.


The members of the Council are elected for a term of six years, with the right to one re-election.


The criteria and manner of election, as well as the basis and the procedure for termination of the mandate and dismissal of a member of the Council shall be determined by law.


The office of a member of the Council is incompatible with membership in political parties and with performance of other public offices and professions determined by law.




2. This amendment replaces Article 104 of the Constitution of the Republic of Macedonia.



AMENDMENT XXIX




1. The Judicial Council of the Republic of Macedonia







•
elects and dismisses judges and lay judges;






•
determines the termination of a judge's office;






•
elects and dismisses Presidents of Courts;






•
monitors and assesses the work of the judges






•
decides on the disciplinary accountability of judges;






•
has the right to revoke the immunity of judges;






•
proposes two judges for the Constitutional Court of the Republic of Macedonia from among the judges; and






•
performs other duties stipulated by law.




On the election of judges, lay judges and court presidents, equitable representation of citizens belonging the all communities shall be observed.


The Council shall submit an annual report for its work to the Assembly of the Republic of Macedonia in from, content and manner determined by law.




2. This amendment replaces Article 105 of the Constitution of the Republic of Macedonia and deletes line 15 of paragraph 1, Article 68 of the Constitution of the Republic of Macedonia.



AMENDMENT XXX




1. The Public Prosecutor’s Office performs his/her duties on the basis of the Constitution and law and the international agreements ratified in accordance with the Constitution.


The function of the Public Prosecutor's Office is performed by the Public Prosecutor of the Republic of Macedonia and by the public prosecutors.


The competences, establishment, termination, organization and functioning of the Public Prosecutor's Office is stipulated by law adopted by a two-thirds majority vote of the total number of MP's.


The Public Prosecutor of the Republic of Macedonia is appointed and dismissed by the Assembly of the Republic of Macedonia for a term of six years with the right to re-election.


The public prosecutors are elected by the Council of Public Prosecutors and their term of office shall have no restrictions.


In the election of public prosecutors, equitable representation of citizens belonging to all communities shall be observed.


The Council decides on dismissal of public prosecutors.


The competences, composition and structure of the Council, the term of office of its members, as well as the basis and the procedure for termination of the mandate and for the dismissal of a member of the Council is stipulated by law.


The basis and the procedure for termination of the mandate and dismissal of the Public Prosecutor of the Republic of Macedonia and OF the public prosecutors are determined by law.


The function of the Public Prosecutor of the Republic of Macedonia and of a public prosecutor is incompatible with membership in a political party or with performance of any other public functions and professions stipulated by law.


Political organization and activity in the public prosecution is prohibited.




2. This amendment replaces paragraphs 2 and 3 of Article 106 of the Constitution of the Republic of Macedonia and deletes Article 107 of the Constitution of the Republic of Macedonia.



AMENDMENT XXXI




1. A candidate is elected President if he/she wins a majority of the votes of those who voted, provided more than 40% of the registered voters voted.




2. This Amendment replaces paragraph 5 of Article 81 of the Constitution of the Republic of Macedonia.



AMENDMENT XXXII




1. A citizen of the Republic of Macedonia can not be deprived of citizenship, nor can he/she be expelled from the Republic of Macedonia.


A citizen of the Republic of Macedonia can not be extradited to another country, except based on a ratified international agreement upon a decision of the Court.




2. This Amendment replaces paragraph 2 of Article 4 of the Constitution of the Republic of Macedonia.

